9/7/2020 USDA APHIS | USDA's Office of Food Safety and Marketing and Regulatory Programs Statement to Industry

USDA United States Department of Agriculture
aed Animal and Plant Health Inspection Service

USDA's Office of Food Safety and Marketing
and Regulatory Programs Statement to Industry

 

 

Statement to Industry
March 16, 2020

The U.S. Department of Agriculture is rising to meet the challenges associated with the new coronavirus
disease, Covid-19. As leaders of USDA's Food Safety and Inspection Service, Animal and Plant Health
Inspection Service and Agricultural Marketing Service, we can assure you that the agencies are
committed to ensuring the health and safety of our employees while still providing the timely delivery of
services to maintain the movement of America’s food supply from farm to fork.

These agencies are prepared to utilize their authority and all administrative means and flexibilities to
address staffing considerations. Field personnel will be working closely with establishment management
and state and local health authorities to handle situations as they arise in your community. As always,
communication between industry and government will be key. We are all relying on early and frequent
communication with one another to overcome challenges as they arise.

In this time of much uncertainty, we know that many of you have questions about how the department will
continue to ensure that grading and inspection personnel are available. We have all seen how consumers
have reacted to the evolving coronavirus situation and how important access to food is to a sense of
safety and wellbeing. It is more important than ever that we assure the American public that government
and industry will take all steps necessary to ensure continued access to safe and wholesome USDA-
inspected products.

As we come together as a country to address this public health threat, know that USDA remains
committed to working closely with industry to fulfill our mission of ensuring the safety of the U.S. food
supply and protecting agricultural health.

Dr. Mindy Brashears
USDA Deputy Under Secretary for Food Safety

Greg Ibach
USDA Under Secretary for Marketing and Regulatory Programs

 

Stakeholder Information

News

hips: www anhiens day lanbjsloguesaanestkeRiST ik RAL SR HEAR LCS opr HATE /20 Page 1 of 2 Me
9/7/2020 USDA APHIS | USDA's Office of Food Safety and Marketing and Regulatory Programs Statement to Industry

Federal Register Posts
FOIA Reading Room
Publications
Stakeholder Information
Media Contacts

USDA Newsroom

Image Gallery

Videos

 

 

 

his wm aphiaaegRa aR DOESSUE RAR RRM ELHNSAR PA PMLFIIIOY/20 Page 2 of 2 2
